UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): oForm 10-Ko Form 20-Fo Form 11-Kx Form 10-Qo Form 10-D o Form N-SAR For Period Ended: September 30, 2012 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: N/A PART I REGISTRANT INFORMATION Nuvel Holdings, Inc. Full name of Registrant: Former name if Applicable: 315 University Avenue, Los Gatos, California 95030 Address of principal Executive Office (Street and number): PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and o (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The registrant requires additional time to prepare, substantiate and verify the accuracy of its financial reports. The registrant is in the process of preparing and reviewing its financial information. The process of compiling and disseminating the information required to be included in the Form 10-Q for the relevant fiscal quarter, as well as the completion of the required review of its financial information, could not be completed without incurring undue hardship and expenses. PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Jay Elliot (408) 899-5981 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). x Yes o No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?xYesoNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The Company completed an acquisition of Nuvel, Inc., a Delaware corporation, pursuant to a Share Exchange Agreement on December 30, 2011. Such transaction was accounted for as a reverse merger and recapitalization, and Nuvel, Inc. is considered as the acquirer for accounting and financial reporting purposes. The Company has also adopted the fiscal year end of Nuvel, Inc. of December 31. This Quarterly Report on Form 10-Q will contain thecondensedconsolidated financial statements of the Company and Nuvel, Inc. for the period ended September 30, 2012 and the period from January 20, 2010 (the inception of Nuvel, Inc.) through September 30, 2012. It is anticipated that the Company will report a substantial increase in net loss for the period ended September 30, 2012 as compared to the prior year.A reasonable estimate of the net loss figures cannot be made. Nuvel Holdings, Inc. (Name of Registrant as Specified in Charter) Date: November 14, 2012 By: /s/Jay Elliot Jay Elliot Chief Executive Officer and President - 2 -
